t c memo united_states tax_court steven h toushin petitioner v commissioner of internal revenue respondent docket no filed date angelo ruggiero and michael r esposito for petitioner luanne s dimauro and donna c hansberry for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and additions to petitioner's federal income taxes additions to tax_year deficiency sec_6653 b sec_6653 b sec_6661 dollar_figure dollar_figure so dollar_figure big_number big_number big_number big_number t big_number percent of the statutory interest on dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner had unreported income in and whether petitioner is liable for the additions to tax for fraud for and whether petitioner is liable for an addition_to_tax for a substantial_understatement for and whether respondent is barred by the statute_of_limitations from assessing the deficiencies and additions to tax for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in chicago illinois petitioner's business interests prior to date during the early 1970's petitioner was a partner in the festival theater partnership festival partnership which owned a three-story building located pincite n wells street in chicago illinois during that time petitioner was also a shareholder in the festival theater corp festival corp which owned and operated the bijou theater the bijou a movie theater located in the first story of the building located pincite n wells street as a result of a dispute among the partners the assets of the festival partnership were placed into receivership in the assets of the festival corp were eventually added to the receivership on date the receiver turned over the bijou and the building in which it was operated to petitioner petitioner's poor financial condition during receivership during the receivership years petitioner had serious financial problems petitioner borrowed from numerous relatives was frequently overdrawn on his personal checking account made minimum payments on his credit card balances and took a job performing menial tasks at his in-law's business petitioner's business interests as of date from date through date entertainment amusement inc a corporation incorporated in the state of tllinois ebké a of il operated the bijou petitioner was the president of eb a of il at all times and was the sole shareholder of b a of il until in petitioner was at least a percent shareholder of e a of il on date entertainment and amusement inc was incorporated in the state of california b a of ca petitioner was the sole shareholder and president of b a of ca eh a of ca operated the screening room a movie theater located in san francisco california similar to the bijou cash receipts at the bijou and the screening room the bijou and the screening room were predominantly cash businesses at both the bijou and the screening room there were established procedures for dealing with the daily cash receipts at the bijou employees collected admission fees from patrons issued numbered tickets and allowed patrons to pass through a turnstile equipped with a counting device the employees would reconcile the tickets and turnstile numbers on an hourly basis to ensure the correct amount of money had been collected after collecting dollar_figure in admission fees the bijou employees would put the dollar_figure in an envelope drop envelope mark the envelope sequentially and drop it ina safe similar drops were made for cash receipts from video and other sales the bijou employees recorded their daily receipts from ticket video and other sales on daily sheets sometimes called shift or drop sheets daily sheets contained the date the shift the admission tickets and turnstile numbers for admission fees receipts and each dollar_figure drop into the safe petitioner was the sole person with access to the bijou's drop safe on a daily basis petitioner removed the drop envelopes and the daily sheets from the safe and placed them into a duffle shoulder bag after filling the duffle bag petitioner left to reconcile the drop envelopes and the daily sheets after reconciling these amounts petitioner destroyed these documents from the daily sheets and the drop envelopes petitioner created daily report sheets and made ledger entries summarizing the bijou's monthly cash receipts petitioner's accountant used the ledger to prepare the bijou's income_tax return petitioner did not include all of the bijou's cash receipts in the daily report sheets or ledger petitioner generally made the daily deposit for the bijou petitioner did not deposit all of the bijou's cash receipts into the corporate bank account at times petitioner deposited only one-half of the day's receipts on a few occasions when petitioner was on vacation walter killeen the unofficial manager of the bijou from until collected the drop envelopes and deposited the bijou's receipts petitioner instructed killeen to use deposit slips previously prepared by petitioner and to deposit only up to the amount already listed on the deposit slip for any particular date petitioner instructed killeen to put the rest of the receipts aside for petitioner the screening room operated in a similar fashion to the bijou petitioner was not present on a daily basis at the screening room so killeen who became the screening room's manager upon its opening in collected the daily drop envelopes and daily sheets killeen deposited all of the screening room's daily receipts killeen kept some records pertaining to the screening room despite petitioner's instructions not to keep records and to destroy any previously created records internal revenue service's irs criminal investigation of petitioner during the irs began a criminal investigation of petitioner petitioner instructed killeen to avoid the irs petitioner coached killeen on how to answer questions from the irs additionally when killeen became nervous about the irs's investigation petitioner sent killeen on vacation to long beach california for about months petitioner's cash dealings petitioner dealt in cash petitioner paid many of his personal expenses with cash on occasion petitioner used cash from the bijou's drop envelopes to pay his personal expenses these expenses included a downpayment of at least dollar_figure on a condominium located pincite north lake shore drive in chicago the condo and the babysitter's weekly salary petitioner's cash sources and uses petitioner had the following cash sources in and loans from k a of il so dollar_figure withdrawal from petitioner's personal savings account big_number cash back on deposits paychecks cashed big_number checks cashed conceded by respondent capital_gains big_number big_number cash received from money order sec_5 big_number rental income big_number total cash sources dollar_figure dollar_figure petitioner had the following cash uses in and cash deposited into petitioner's personal checking account dollar_figure dollar_figure cash deposited into walter killeen co checking account big_number big_number ' for convenience all numbers are rounded to the nearest dollar cash deposited into anthony j medina jr co account big_number sheila buralli babysitter big_number mercedes benz big_number ultimo clothing store big_number parking space rental sylvia dawson housekeeper big_number tiffany' sec_742 big_number personal money orders big_number big_number gold coast travel corp big_number susan toushin's walking around money big_number total cash uses dollar_figure dollar_figure petitioner's plea agreement on date petitioner pleaded guilty to filing a false income_tax return for in violation of sec_7206 in his plea agreement petitioner admitted to skimming cash proceeds from e a of il through his operation of the bijou petitioner admitted his unreported skimmed cash income totaled dollar_figure for opinion i unreported income the first issue presented is whether petitioner had unreported income for and petitioner bears the burden_of_proof as to any underlying deficiency see rule a a respondent's indirect method of proof when a taxpayer fails to keep sufficient records to enable respondent to determine his correct_tax liability respondent may compute the taxpayer's income by any method that clearly reflects income see sec_446 sec_6001 32_tc_862 respondent used the cash_method to indirectly prove that petitioner had unreported income for the years in issue the court_of_appeals for the seventh circuit has held that the cash_method is an acceptable method for calculating a taxpayer's unreported income see 886_f2d_1497 7th cir in united_states v hogan supra pincite- the court_of_appeals stated the cash_method is a variation on the cash_expenditures_method the cash_expenditures_method determines the amount of unreported income by establishing the amount of defendant's purchases and services which are not attributable to the resources at hand at the beginning of the year or to non-taxable receipts during the year if the amount of purchases and services exceeds defendant's reported income resources on hand and nontaxable receipts the jury may infer that the defendant underreported income like the cash_expenditures_method the cash_method focuses on the taxpayer's sources and uses of income unlike the cash_expenditures_method however the tax expert considers only coin and currency when using the cash_method ignoring assets and purchases that do not generate cash ' sources for cash include cash -- - returned on deposits checks written to cash cash contents of safe deposit boxes in addition to money on hand at the beginning of the taxable_year the expert then adds cash received from nontaxable sources of income--including loans advances from credit cards gifts and inheritances----to cash generated by sources and compares this total to the amount of purchases and services for which the taxpayer paid cash if the cash expenditures exceed the sources the tax expert infers that the taxpayer failed to report income citations omitted ‘2 although the term cash is often intended to include purchases made with checks the cash_method as defined by the government does not include checks as a type of cash see also fink tax_fraud sec pincite utilizing this method respondent determined that petitioner had unreported income of dollar_figure dollar_figure and dollar_figure in and respectively b petitioner's cash on hand as of date petitioner does not challenge respondent's authority to use the cash_method rather petitioner contends that respondent incorrectly used the cash_method because respondent failed to account for petitioner's beginning cash on hand respondent determined petitioner had no cash on hand as of date petitioner claims he had a cash hoard of at least dollar_figure in his home safe as of that date petitioner admitted in his guilty plea that he had unreported skimmed income from the bijou in totaling dollar_figure this figure was computed based on cash on hand of dollar_figure as of date by his plea petitioner thus implicitly admitted that he had no cash hoard as of date additionally there is ample evidence that petitioner experienced serious financial problems between and when his assets were in receivership petitioner's allegation of a cash hoard was inconsistent implausible and not supported by objective evidence in the record see 94_tc_654 we therefore conclude that petitioner did not have a cash hoard as of date c petitioner's sale of poppers petitioner alternatively argues that his unreported income was attributable to his sale of poppers on behalf of the screening room and that h a of ca and not petitioner should be taxed on the income from the sale of poppers from petitioner's testimony it is unclear how petitioner acquired the poppers if and how petitioner transferred the poppers to the screening room the guantity sold and the price at which they were sold petitioner's testimony was vague and contradictory as to this matter see 87_tc_74 even if we were to believe that petitioner acting as a representative of the screening room poppers consist of a substance which a person inhales to get high sold poppers we would not be able to conclude how much of the unreported income was attributable to these sales d petitioner's unreported income petitioner admitted in his plea agreement and we find that he had unreported income of dollar_figure in as for and based upon the above findings we conclude that petitioner had the following unreported income cash on hand at beginning of year dollar_figure dollar_figure add cash sources big_number big_number cash available for year dollar_figure dollar_figure less cash uses big_number unreported income dollar_figure dollar_figure il addition_to_tax for fraud for and sec_6653 and for sec_6653 b provide for an addition_to_tax of percent of the underpayment if any part of the underpayment_of_tax required to be shown on a return is due to fraud additionally for sec_6653 provides for an addition_to_tax egqual to percent of the interest payable under sec_6601 with respect to the portion of the underpayment attributable to fraud in this case respondent alleges that the entire underpayments are due to fraud respondent bears the burden_of_proof to show by clear_and_convincing evidence that an underpayment exists and some part of the underpayment is due to fraud see rule b where fraud is determined for each of several years respondent's burden applies separately for each of the years see 25_tc_940 affd per curiam sub nom 250_f2d_798 2d cir a underpayment_of_tax where the allegations of fraud are intertwined with unreported and indirectly reconstructed income respondent may prove an underpayment either by proving a likely source of the unreported income or where the taxpayer alleges a nontaxable source by disproving the nontaxable source so alleged see parks v commissioner supra respondent contends that petitioner's unreported income in the years in issue was the result of petitioner's skimming from the bijou's cash receipts and such skimmed receipts constitute constructive dividends which are taxable to petitioner respondent carefully reconstructed the procedures used at the bijou for dealing with its daily cash receipts in and and petitioner's unfettered access to those receipts petitioner was the sole person with access to the drop safe at the bijou petitioner collected the drop envelopes from the safe petitioner deposited the bijou's cash receipts however petitioner sometimes deposited only one-half of those cash receipts petitioner routinely was seen making personal purchases with large sums of cash petitioner was even seen making some personal purchases with cash removed from a duffle bag in envelopes resembling the drop envelopes used by the bijou petitioner also routinely sent large sums of cash and money orders to the screening room in order to pay that business's weekly expenses before its remodeling in the screening room did not generate enough income to cover its expenses furthermore in his plea agreement petitioner admitted that his unreported income in was from skimmed cash receipts of the bijou from the entire record we conclude that petitioner routinely took cash from the bijou's drop safe in and for his own personal_use and to pay for the screening room's expenses generally where a shareholder diverts corporate funds to his own use those funds constitute constructive dividends to him and are ordinary_income to the extent of the corporation's earnings_and_profits see sec_301 sec_316 89_tc_1280 respondent has shown that h a of il had sufficient earnings_and_profits during the years in issue to account for all of petitioner's unreported income in those years petitioner has presented no evidence to the contrary we conclude that respondent has established by clear_and_convincing evidence an underpayment_of_tax for and b fraudulent intent respondent must also show that for each of the years in issue the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see parks v commissioner t c pincite 80_tc_1111 because direct proof of a taxpayer's intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from relevant facts see 317_us_492 over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records failing to cooperate with tax authorities an intent to mislead which may be inferred from a pattern of conduct filing false documents failing to file tax returns and dealing in cash see id -- - the evidence establishes that petitioner consistently and substantially understated his income in and petitioner maintained inadequate records for both of his businesses petitioner destroyed existing records at the bijou and instructed killeen to destroy any records kept at the screening room petitioner attempted to disrupt the irs's criminal investigation by sending killeen on vacation and counseling killeen to lie to agents when questioned petitioner dealt extensively in cash both personally and in his businesses we also consider it significant that petitioner pleaded guilty to a violation of sec_7206 for although his plea does not in and of itself establish a fraudulent intent we consider the crime as probative evidence that he intended to evade taxes especially when combined with other factors taken from the record as a whole see 84_tc_636 61_tc_249 affd 519_f2d_1121 5th cir we conclude that petitioner possessed the requisite fraudulent intent to evade taxes known to be owing for and c conclusion we find that respondent has clearly and convincingly proven that the entire underpayments of tax for and were due to fraud tiil substantial_understatement of income in sec_6661 imposes an addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax a substantial_understatement is one which exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6661 a if the taxpayer has substantial_authority for the tax treatment of any item on the return the understatement is reduced by the amount attributable to it see sec_6661 b b similarly the amount of the understatement is reduced for any item adequately disclosed either on the taxpayer's return or ina statement attached to the return see sec_6661 b b petitioner bears the burden of proving that the addition_to_tax under sec_6661 does not apply see rule a 92_tc_501 petitioner has offered no evidence or argument that he is not liable for the addition_to_tax under sec_6661 we conclude that petitioner is liable for the sec_6661 addition_to_tax for iv statute_of_limitations where a fraudulent return is filed with the intent to evade tax the tax may be assessed at any time see sec_6501 petitioner argues that respondent's assessment of deficiencies and penalties for each of the years in issue is time barred because respondent failed to issue the notice_of_deficiency within the 3-year period prescribed by sec_6501 a as we found herein petitioner is liable for the additions to tax for fraud for and therefore the period of limitations on assessment for those years remains open to reflect the foregoing decision will be entered under rule
